Opinion by
Oliver, P. J.
It appeared that the drums were purchased in the foreign market as new drums and paid for as such. Entry was originally made at the purchase price but subsequently an amended entry was filed setting forth the price quoted by the foreign shipper for unclean, second-hand drums. This amended entered value was advanced by the appraiser to the invoice and eon-•cededly proper value for new drums, whereupon the importer appealed to reap-praisement, contending that since the imported drums were used to transport ■olive oil from the country of exportation they were not, in their imported condition, new drums. This contention was decided adversely to the importer in Powell v. United States (Reap. Dec. 4685 and Reap. Dec. 4919 and 28 C. C. P. A. 310, C. A. D. 160). The petitioners’ witness testified that prior to the arrival of these drums he communicated with the foreign shipper as to the values of the different kinds of drums used for transportation of olive oil, and that this shipment arrived before such information had been received from abroad. Entry was accordingly made at the invoice and purchase price with the request that appraisement be withheld pending receipt of information from the foreign shipper. Upon receipt of this information an amended entry was filed. The witness, it was disclosed by the testimony, stated that his action was prompted solely by his desire to get an expression from the court as to the proper dutiable value of these drums. From an examination of the record the court was satisfied that the entry of the drums at a less value than that found on final appraisement was without any intention to defraud the revenue or to deceive the appraiser as to the true value of the merchandise. The petition was therefore granted.